Citation Nr: 1517373	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-00 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2014, the Board remanded the matter for additional development.

[The March 2014 remand also addressed claims of service connection for bilateral pes planus and right wrist tendonitis.  An August 2014 rating decision granted the Veteran service connection for bilateral pes planus, rated 10 percent, and right wrist tendonitis, rated 0 percent, each effective June 3, 2008.  Therefore, such matters are no longer before the Board.]


FINDING OF FACT

By an April 2014 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to properly adjudicate her claim seeking service connection for residuals of a left thumb injury; more than a year has lapsed since the request, and she has not submitted the releases.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate her claim seeking service connection for residuals of a left thumb injury within a year following the date of the request, the Veteran has abandoned such claim, and her appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In compliance with the Board's March 2014 remand, the AOJ sent the Veteran a letter that included VCAA compliant notice and a request for identifying information and releases for private medical treatment.  As explained below, pertinent (and critical) evidence in the matter on appeal remains outstanding.  Such evidence cannot be secured without the Veteran's cooperation (her authorization for release of private records).  The AOJ requested that she provide the necessary releases; she has not responded, and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The claim of service connection for residuals of a left thumb injury has been denied on the basis that while a left thumb injury in service was shown, current residual disability was not.  In the March 2014 remand, the Board noted that during the Travel Board hearing the Veteran acknowledged that not all pertinent private treatment records, specifically from Dr. Rivera, had been submitted.  The Board instructed the AOJ to obtain new VA Forms 21-4142, Authorization and Consent to Release Information, and secure the complete, updated, treatment records from all identified private providers.  The March 2014 Board remand specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a), as well as the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012), the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

In April 2014, the AOJ sent the Veteran a letter asking her to identify all VA and private health care providers (of treatment for her claimed disabilities) and to submit new authorization for release of records forms for the private providers.  The letter was mailed to her current address, and it was not returned as undelivered.  More than a year has passed since the April 2014 letter was sent, and she has not responded.  The AOJ readjudicated the matter and returned the case to the Board.  

Notably, the Board's March 2014 remand also requested an examination of the Veteran to determine the presence and etiology of any current left thumb disability.  The June 2014 VA examination conducted pursuant to that remand instruction did not find a current left thumb disability (but only subjective complaints of pain which were not considered a disability of themselves).  Accordingly, the current record does not support a grant of the benefit sought, and the private records sought may be critical as, if they show a chronic left thumb disability (as suggested by the Veteran's testimony and Dr. Rivera's statement) they potentially could substantiate the Veteran's claim.  She has ignored VA's request for the identifying information and releases necessary for VA to secure the allegedly pertinent private medical evidence that is outstanding.  She controls access to such evidence.  Her failure to allow VA adjudicators access to the records leaves the record (which does not currently support her claim) incomplete.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will [emphasis added] be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may she deliberately choose to ignore requests for identifying information and releases for perhaps critical evidence, as appears to be the case here.  As the Veteran has abandoned her claim of entitlement to service connection for residuals of a left thumb injury, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for residuals of a left thumb injury is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


